United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 11-2721
                                  ___________

                                       *
United States of America,              *
                                       *
            Appellee,                  * Appeal from the United States
                                       * District Court for the
      v.                               * District of Nebraska.
                                       *
Michael Karas,                         * [UNPUBLISHED]
                                       *
            Appellant.                 *
                                  ___________

                             Submitted: May 14, 2012
                                Filed: June 1, 2012
                                 ___________

Before MURPHY, BENTON, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       Michael Karas's supervised release was revoked by the district court1 and he
was sentenced to one year and one day in prison after he admitted to violating his
conditions of supervised release by using methamphetamine and failing to show up
for required drug testing. Karas appeals, arguing that the district court failed to
consider the sentencing factors under 18 U.S.C. § 3553(a) and imposed an excessive
sentence. We affirm.


      1
       The Honorable Joseph F. Bataillon, United States District Judge for the
District of Nebraska.
       Karas had pled guilty in 2003 to conspiracy to distribute more than 500 grams
of methamphetamine and possession of a firearm during a drug trafficking offense in
violation of 21 U.S.C. § 846 and 18 U.S.C. § 924(c). He was sentenced to 180
months in prison, but that was later reduced to 90 months on a motion by the
government. He was also sentenced to five years of supervised release for each
offense, to run concurrently. Two mandatory conditions of Karas's supervised release
were that he refrain from using controlled substances and that he submit to drug
testing.

       Karas began his term of supervised release on July 20, 2009. In November
2010 his probation officer filed a petition for a warrant or summons because he had
allegedly failed to notify the officer about a change in his address, had used
methamphetamine, and had failed to attend scheduled drug tests. At a hearing in
front of the district court, Karas admitted to using methamphetamine and to missing
the scheduled drug tests. The district court postponed sentencing and released Karas
so he could receive treatment at a halfway house.

       In February 2011 the probation officer filed a second petition for a warrant or
summons because Karas had allegedly left the rehabilitation center without
permission, committed a burglary, and failed to attend scheduled drug testing. After
receiving a sentence of 7 to 10 years in state court for felony charges, Karas appeared
before the federal district court for sentencing. The government withdrew its second
petition against Karas, and instead asked the district court to sentence him based on
his prior admissions that he had violated the terms of his supervised release by using
methamphetamine and missing scheduled drug tests. The adjusted report and
recommendation stated that the advisory guideline range for Taylor's admitted
violations was 6 to 12 months in prison. U.S.S.G. §§ 7B1.4(a), 7B1.1(b).

      Karas requested a sentence at the low end of the guideline range without any
supervised release because he had been diagnosed with bipolar disease and he had
already received a substantial sentence in state prison. The government agreed with

                                          -2-
a recommendation by the probation officer that Taylor be sentenced to 24 months in
prison and further stated that it did not believe that any additional supervision would
be useful. The district court determined that a prison sentence was necessary since
Karas had absconded and committed a crime after he had earlier been permitted to
live in a halfway house. Karas was sentenced to one year and one day, to run
consecutively to his state sentence. No supervised release was ordered.

        Karas appeals, arguing that the district court failed to consider the sentencing
factors under § 3553(a) and imposed an excessive sentence. He contends that his
sentence was unreasonable because his violations were not the most serious types of
offenses listed under Chapter 7 of the sentencing guidelines. See U.S.S.G. §
7B1.1(a). We review a revocation sentence for procedural soundness and we review
its substantive reasonableness under "the same 'reasonableness' standard that applies
to initial sentencing proceedings." United States v. Benton, 627 F.3d 1051, 1055 (8th
Cir. 2010) (quoting United States v. Merrival, 521 F.3d 889, 890 (8th Cir. 2008)).

        Since Karas did not object to the adequacy of the district court's consideration
of the § 3553(a) factors at his sentencing hearing, our review is for plain error.
Benton, 627 F.3d at 1055. The district court did not err in imposing a sentence of one
year and one day because it reflected an understanding of the nature and
circumstances of Karas's violations, his history, and the seriousness of his offense.
See United States v. Petreikis, 551 F.3d 822, 825 (8th Cir. 2009). The district court
listened to Karas's counsel discuss his mental illness and state court sentence. It then
expressed concern that Karas had absconded and committed a crime after the court
had postponed his initial sentencing so that he could receive treatment at a halfway
house. While the district court did not specifically reference the § 3553(a) factors,
its statements show that it was aware of the statute and adequately considered it in
determining the appropriate sentence. See United States v. Perkins, 526 F.3d 1107,
1110–11 (8th Cir. 2008).




                                          -3-
       Karas also suggests that the district court imposed a sentence that was "clearly
excessive" because it was to be served consecutively to his state prison sentence. The
substantive reasonableness of a sentence is reviewed under a deferential abuse of
discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007). The decision to
impose a consecutive sentence is reviewed for reasonableness. See United States v.
McDonald, 521 F.3d 975, 980 (8th Cir. 2008). The district court considered the
appropriate factors, adequately explained its reasoning, see Benton, 627 F.3d at 1056,
and sentenced Karas well below the statutory maximum sentence. 18 U.S.C. §
3583(e)(3). We therefore conclude that the district court acted reasonably in ordering
Karas's sentence to be served consecutively to his state court sentence.

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                          -4-